Order                                                                                     Michigan Supreme Court
                                                                                                Lansing, Michigan

  April 6, 2007                                                                                       Clifford W. Taylor,
                                                                                                              Chief Justice

                                                                                                    Michael F. Cavanagh
  132687(61)                                                                                        Elizabeth A. Weaver
                                                                                                           Marilyn Kelly
                                                                                                      Maura D. Corrigan
                                                                                                    Robert P. Young, Jr.
                                                                                                    Stephen J. Markman,
  SUSAN COLLIER, Personal Representative                                                                           Justices
  of the Estate of SILVIO GIANNETTI; and
  GIANNETTI INVESTMENT CO.,
                 Plaintiffs-Appellants,
  v      	                                                       SC: 132687     

                                                                 COA: 268827      

                                                                 Wayne CC: 92-230961-CK

  JERRY PRUZINSKY,

           Defendant-Appellee, 

  and
  ANNA MARIE PRUZINSKY, 

             Defendant.

  _________________________________________/ 


       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to continue stay is DENIED.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 6, 2007                       _________________________________________
         d0403                                                              Clerk